ETHRIDGE, Chief Justice:
ON MOTIONS TO CORRECT JUDGMENT AND FOR ATTORNEYS’ FEES
The appellees and cross-appellants, employer and American Mutual Liability Insurance Company, have filed a motion to correct judgment. The opinion on suggestion of error held that American Mutual was liable for medical expenses and temporary total disability benefits resulting from the injury of January 11, 1963. Liberty Mutual Insurance Company has paid certain medical benefits and temporary total benefits after that date. American Mutual should not be required to make payments to appellant duplicating those already made to her through error by Liberty Mutual. This was held in United States Fidelity & Guaranty Co. v. Collins, 231 Miss. 319, 340, 95 So.2d 456, 463, 96 So.2d 456 (1957). Accordingly, the motion to correct judgment is sustained, and it is adjudicated that American Mutual is not obligated to make duplicate payments of compensation to appellant, for that part of medical expenses and temporary disability benefits already paid appellant by Liberty Mutual. This is without prejudice to the rights of the two insurance companies involved to determine their respective rights in an independent action.
Mrs. Arender and her attorneys have filed a motion for allowance to her attorneys of an aggregate fee of 331/$% of the amount recovered by her for all services rendered to her by her attorneys. This motion is sustained.
Motion of appellees and cross-appellants to correct judgment sustained; motion of appellant for attorneys’ fees sustained.
JONES, BRADY, INZER and ROBERTSON, JJ., concur.